         Case 2:18-cv-03723-JDW Document 93 Filed 10/02/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 JAMES EVERETT SHELTON,

                Plaintiff,                          Case No. 2:18-cv-03723-JDW

        v.

 FCS CAPITAL LLC, et al.,

                Defendants.


                                            ORDER

       AND NOW, this 2nd day of October, 2020, upon consideration of Plaintiff’s Motion for

Sanctions Against Defendants for Failure to Produce Documents in Aid of Execution (ECF No.

79), and for the reasons set forth on the record during the video conference with counsel for the

Parties, it is ORDERED that the Motion is GRANTED.

       It is FURTHER ORDERED as follows:

       1)      On or before October 5, 2020, Defendants Emil Yashayev and Barry Shargel shall

produce all documents in their possession, custody, or control that are responsive to Plaintiff’s

Requests for Production of Documents (ECF No. 54-3);

       2)      On or before October 6, 2020, each Defendants’ counsel, Mr. Yashayev, and Mr.

Shargel shall each file a certification on the docket, stating under oath that he has complied with

this Order and produced all responsive documents;

       3)      The Court determines that an award of attorneys’ fees for the costs of this Motion

is appropriate pursuant to Fed. R. Civ. P. 37. Plaintiff may file a Petition for Attorneys’ Fees on

or before October 9, 2020; and
 Case 2:18-cv-03723-JDW Document 93 Filed 10/02/20 Page 2 of 2




4)   Defendants’ response to the Petition shall be due by October 23, 2020.

                                          BY THE COURT:


                                          /s/ Joshua D. Wolson
                                          JOSHUA D. WOLSON, J.
